Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


   Civil Action No. 20-cv-02389-DDD-NRN

   ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives, Sheneen
   McClain and Lawayne Mosley,
   SHENEEN MCCLAIN, individually, and
   LAWAYNE MOSLEY, individually,

          Plaintiffs,

   v.

   CITY OF AURORA, COLORADO, a municipality,
   OFFICER NATHAN WOODYARD, in his individual and official capacity,
   OFFICER RANDY ROEDEMA, in his individual and official capacity,
   OFFICER JASON ROSENBLATT, in his individual and official capacity,
   OFFICER MATTHEW GREEN, in his individual and official capacity,
   SERGEANT DALE LEONARD, in his individual and official capacity,
   OFFICER ALICIA WARD, in her individual and official capacity,
   OFFICER KYLE DITTRICH, in his individual and official capacity,
   OFFICER ERICA MARRERO, in her individual and official capacity,
   OFFICER JAMES ROOT, in his individual and official capacity,
   OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity,
   OFFICER DARREN DUNSON, in his individual and official capacity,
   SERGEANT RACHEL NUNEZ, in her individual and official capacity,
   LIEUTENANT PETER CICHUNIEC, in his individual and official capacity,
   PARAMEDIC JEREMY COOPER, in his individual and official capacity, and
   DR. ERIC HILL, in his individual capacity,

         Defendants.
   ______________________________________________________________________________

     DEFENDANTS’ MOTION TO BIFURCATE INDIVIDUAL AND MONELL CLAIMS
           AND MOTION FOR STAY OF DISCOVERY FOR MONELL CLAIMS
   ______________________________________________________________________________

          COMES NOW, Defendants, by and through their counsel of record, and hereby submit this

   Motion for Bifurcation of Individual and Monell Claims and Motion for a Stay of Discovery of

   Monell Claims. In support thereof, Defendants state the following:

                                                  1
Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 2 of 11




                  CERTIFICATION PURSUANT TO D.C.COLO.LCivR 7.1(a)

          Counsel for Defendants certify that they have conferred with counsel for Plaintiffs via

   email concerning the relief requested herein. Plaintiffs’ counsel has indicated Plaintiffs are

   opposed to the request for bifurcation and the request for a stay of Monell discovery.

                                        I.      INTRODUCTION

          In this action, Plaintiffs are seeking to recover damages arising out of the death of Elijah

   McClain following an incident that occurred on August 24, 2019. The Complaint and Jury Demand

   (ECF 1) is comprised of 585 paragraphs, alleging nine claims for relief, including three claims

   against Defendant City under 42 U.S.C. § 1983. The remaining six claims are alleged solely against

   the individually named Defendants.

          The Court has the discretion to bifurcate claims to further the interests of judicial economy

   and to protect parties from unnecessary prejudice. In the present case, Plaintiffs have alleged

   claims against the City of Aurora that are separate from claims alleged against the Individual

   Defendants. Bifurcation is appropriate in this case to separate the Monell claims from the claims

   alleged against the Individual Defendants because it will serve the interests of judicial economy

   and will prevent substantial prejudice to the Individual Defendants.

                                       II.    LEGAL STANDARD

          The Court may “order a separate trial of one or more separate issues” or claims “[f]or

   convenience, to avoid prejudice, or to expedite and economize.” Fed. R. Civ. P. 42(b). The Court

   has “broad discretion to order a separate trial of one or more separate issues or claims.” Valdez v.

   Motyka, 2020 WL 3963717, *17 (D. Colo. 2020). “Bifurcation is appropriate when the ‘interests

   [in Rule 42(b)] favor separation of issues and the issues are clearly separable.’” Cordova v. City


                                                    2
Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 3 of 11




   of Albuquerque, 2013 WL 12040727, *2 (D.N.M. 2013) (quoting Angelo v. Armstrong World

   Indus., Inc., 11 F.3d 957, 964 (10th Cir. 1993)). Bifurcation “may be an abuse of discretion if it is

   unfair or prejudicial to a party.” Valdez, 2020 WL 3963717, *17.

             In the Tenth Circuit, analysis of whether bifurcation is appropriate focuses on “three central

   elements.” Boyd v. Montezuma County Sheriff’s Office, 2015 WL 2329061, *1 (D. Colo. 2015).

   These elements are whether bifurcation would facilitate convenience and economy, whether the

   issues are separable, and whether it would be “essentially unfair to one side.” Id. “Bifurcation is

   often in the interest of efficiency and judicial economy when the resolution of one claim may

   obviate the need to adjudicate one or more other claims.” Cordova, 2013 WL 12040727, * 2

   (quoting Desmare v. New Mexico, 2007 WL 5231690, *2 (D.N.M. 2007)). The Court should

   consider “the likelihood that a single proceeding will unduly prejudice either party or confuse the

   jury.” Valdez, 2020 WL 3963717, *17 (quoting York v. AT&T, 95 F.3d 948, 957-58 (10th Cir.

   1996)).

                                              III.    ARGUMENT

      A. Bifurcation is appropriate because resolution of the claims against the Individual
         Defendants may obviate the need to adjudicate the Monell claims against the City and
         would further the interests of efficiency and judicial economy.

             Resolution of the claims against the Individual Defendants could obviate the need to litigate

   the municipal liability claims because an underlying constitutional violation by an Individual

   Defendant is required in order to impose municipal liability. The vast scope of Monell discovery

   could be rendered unnecessary by a finding by the Court or a jury that there was no underlying

   constitutional violation. Bifurcating the individual claims from the municipal claims would further

   the interests of judicial economy and efficiency by preventing potentially unnecessary cost and


                                                       3
Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 4 of 11




   delay due to Monell discovery until there is a finding of an underlying constitutional violation that

   would make such discovery necessary.

          A municipality cannot be held liable for constitutional violations when there is no

   underlying constitutional violation by any of its officers. Hinton v. City of Elwood, 997 F.2d 774,

   782 (10th Cir. 1993). “Absent a showing of constitutional injury, a municipality cannot be liable

   for damages, regardless of the existence of a policy or custom.” Holmes v. Town of Silver City,

   826 Fed.Appx. 678, 678 (10th Cir. 2020). A claim for municipal liability is “fatally infirm” without

   an “underlying constitutional violation.” Scott v. City of Albuquerque, 711 Fed.Appx. 871, 882 n.

   10 (10th Cir. 2017). Finally, “[a]n official capacity claim under § 1983 is the same as a claim

   against a municipality and also requires an underlying constitutional injury.” Rowell v. Bd. of

   County Comm’rs, 2020 WL 627907, *7 (10th Cir. 2020).

          As a threshold issue to impose municipal liability, there must be an underlying

   constitutional violation by an Individual Defendant. Bifurcation in this matter would permit the

   underlying constitutional issues to be determined prior to undertaking discovery and litigation of

   the municipal liability claims. Should the Court or a jury determine that there was no underlying

   constitutional violation, there would be no need to address the municipal liability claims as they

   would be “fatally infirm” as a matter of law. Scott, 711 Fed.Appx. at 882 n. 10.

          Bifurcation would significantly promote the interests of efficiency and judicial economy.

   “[D]iscovery against the sovereign overwhelms the case and results in a multitude of discovery

   disputes.” Boyd, 2015 WL 2329061, *2. Bifurcation of the discovery in this case would promote

   efficiency as it would allow discovery to address the claims against Individual Defendants, without




                                                    4
Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 5 of 11




   the expansive scope of additional discovery against the municipality to confuse the issues and

   result in delays while discovery disputes are resolved.

          Furthermore, the financial and time burdens to both sides associated with the request,

   preparation, and review of the expansive discovery anticipated for the Monell claims will be

   significant. As a public entity, the City of Aurora is tasked with ensuring that public funds are

   expended efficiently and in the best interests of the taxpayers. This fiduciary duty is particularly

   important during times of economic hardship as budget shortfalls could result in cuts to essential

   programs and social services. The COVID-19 pandemic has resulted in a projected budget deficit

   for the City as a result of reduced sales tax revenues and increased expenditures undertaken to

   mitigate the pandemic. The financial burden of conducting potentially unnecessary and highly

   costly discovery during such a financial time would be an inefficient use of taxpayer dollars and

   of the Court’s resources.

          To undertake the expansive discovery tasks envisioned in this case unnecessarily would

   also be inefficient and contrary to the purpose of judicial economy. Without the underlying

   constitutional violation to support a Monell claim, the parties would have expended significant

   time, money, and judicial resources on claims that ultimately would not reach a trial.

          Discovery for the municipal liability claims is anticipated to cover approximately 27 other

   incidents alleged in the Complaint, involving a multitude of other parties and witnesses. This

   would result in potentially dozens of additional depositions, additional experts, and documents

   unrelated to the facts of the encounter with Mr. McClain. The amount of discovery necessary to

   litigate the pattern and practice claims against the City is exponentially larger than the amount of

   discovery necessary to litigate the claims against the individual officers.


                                                     5
Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 6 of 11




           Therefore, in order to prevent expensive and time-consuming discovery that may

   ultimately be determined to be unnecessary, the underlying constitutional issues for Individual

   Defendants should be addressed first. Should there be a finding of a constitutional violation by any

   individual, the second phase of discovery regarding the municipal claims would proceed.

   Bifurcation of the municipal liability claims would promote efficiency for all parties and would

   promote judicial economy. This first factor weighs in favor of bifurcation.

       B. Bifurcation is appropriate because the issues are separable.

           The claims against the Individual Defendants and the City are distinct and easily separable.

   See Boyd, 2015 WL 2329061, *2. This factor weighs in favor of granting Defendants’ request for

   bifurcation.

           The claims against the Aurora Police Department and Aurora Fire Rescue Individual

   Defendants involve the actions undertaken on the date of the incident and are factually related to

   each person’s interactions with Mr. McClain. The allegations against Dr. Hill are related solely to

   medical practices and are separate from both the allegations against the other Individual

   Defendants and the allegations against the City. The allegations against the City, involve a

   multitude of separate incidents alleged to form a pattern or practice. These incidents are not

   factually related to the incident involving Mr. McClain. Although there may be some witnesses

   who could testify in both phases of a bifurcated proceeding, the vast majority of witnesses would

   be different and trying all claims together would significantly expand the scope and necessary

   length of any trial.

           The separability of the issues is demonstrated by the Complaint (ECF 1). Of the 585

   paragraphs contained in the Complaint, approximately 200 paragraphs deal solely with the


                                                    6
Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 7 of 11




   allegations against the City. See ECF 1 at ⁋⁋ 226-392, 418-427, 435-436, 440-448, 467-477. Of

   that 200, approximately 27 paragraphs deal with allegations of prior incidents involving entirely

   different people and facts from the underlying allegations regarding Mr. McClain. See ECF 1 at

   ⁋⁋ 281-307. The claims against the City are contained in separate sections and do not overlap with

   the factual allegations against the Individual Defendants. Separating the facts of the incident

   involving Mr. McClain from the allegations regarding a pattern and practice of the City involving

   a multitude of different people and situations would not only be more efficient, such a separation

   would also prevent significant prejudice to the Individual Defendants. The factor of separability

   weighs in favor of granting Defendants’ request for bifurcation.

      C. Bifurcation is appropriate because it would prevent substantial prejudice to the
         Individual Defendants without causing prejudice to the Plaintiffs.

          Evidence related to the municipal liability claims would be prejudicial to the Individual

   Defendants at trial. Furthermore, presentation of evidence related to the Monell claims during a

   trial of the individual claims would be likely to confuse the jury. These factors weigh in favor of

   granting Defendants’ request for bifurcation.

          To establish municipal liability, Plaintiffs must provide evidence of “similarly situated

   individuals . . . mistreated by the municipality in a similar way.” Cordova, 2013 WL 12040727,

   *2 (quoting Carney v. City and County of Denver, 534 F.3d 1269, 1274 (10th Cir. 2008)). Here,

   the Complaint contains 27 paragraphs alleging such incidents. ECF 1 at ⁋⁋ 281-307. “This

   evidence is likely to be highly prejudicial – jurors may inappropriately consider other incidents of

   police misconduct when determining Defendant Officers’ liability.” Cordova, 2013 WL

   12040727, *2. Combining the trials of the individual officers’ conduct with the multitude of other

   allegations against the City would “present too great a risk that the jury will consider evidence

                                                    7
Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 8 of 11




   introduced on the municipal and supervisory claims when deciding the” claims against the

   individuals. Id.

           This is a highly complex case with a large number of parties and claims. Given the large

   number of other allegations contained in the complaint and the large number of individuals named,

   both in the underlying incident and those that were involved in the other alleged incidents, a trial

   on all claims would be incredibly difficult for jurors to “disentangle the evidence relevant to each

   defendant.” Id. The evidence related to the municipal liability claims would be highly prejudicial

   to the Individual Defendants as it would present testimony otherwise inadmissible in the claims

   against the individuals. These two concerns can both be adequately addressed through bifurcation.

           Furthermore, bifurcation would not prejudice any party. If the threshold issue of a

   constitutional violation is satisfied, the discovery and litigation related to the claims against the

   City would proceed. Given the large amount of discovery and documents already exchanged, there

   is little likelihood that evidence would be unavailable in the future. Further, the City is already on

   notice of the pending claims against it and has undertaken efforts, consistent with its obligations,

   to preserve items within its possession. If any policies of the City are relevant to the individual

   claims, such evidence could be presented, however, “the inability to present otherwise

   inadmissible evidence to establish the backdrop of Defendant Officers’ alleged misconduct is not

   prejudicial.” Id.

           The evidence related to the municipal liability claims would be otherwise inadmissible in

   the claims against the individual officers. Presentation of such evidence in the same trial would be

   significantly prejudicial to the Individual Defendants and would confuse the issues for the jury.




                                                     8
Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 9 of 11




   Separating the claims would not result in prejudice to the Plaintiffs but would prevent substantial

   prejudice to the Individual Defendants. Therefore, this factor weighs in favor of bifurcation.

      D. A stay of discovery related to the Monell claims is warranted if the claims are
         bifurcated.

             Should the Court grant the request for bifurcation, Defendants request, pursuant to Fed. R.

   Civ. P. 26(v) and for the reasons set forth above a partial stay of discovery related to the Monell

   claims against the City.

                                            IV.    CONCLUSION

             Defendants request that the Monell claims against Defendant City be bifurcated from the

   claims alleged against the Individual Defendants. The factors of efficiency, judicial economy,

   separability, and prejudice all weigh in favor of granting the request for bifurcation. Should the

   Court grant this request, Defendants further request a stay of discovery related to the Monell

   claims.


   Dated this 4th day of December, 2020.



    s/ Peter Ruben Morales                                s/ Michael Lowe
    Peter Ruben Morales                                   Michael Lowe
    Isabelle S. Evans                                     David Goddard
    Aurora City Attorney’s Office                         Bruno, Colin & Lowe, P.C.
    15151 E. Alameda Parkway, Suite 5300                  1999 Broadway, Suite 4300
    Aurora, CO 80012                                      Denver, Colorado 80202
    Telephone: (303) 739-7030                             P: 303.831.1099
    Facsimile: (303) 739-7042                             F: 303.831.1088
    pmorales@auroragov.org                                MLowe@brunolawyers.com
    ievans@auroragov.org                                  dgoddard@brunolawyers.com
    Attorneys for Defendant City of Aurora, and           Attorneys for Defendants Cichuniec and
    Defendants Woodyard, Roedema, Rosenblatt,             Cooper in their individual capacities (“AFR
    Green, Leonard, Ward, Dittrich, Marrero,              Defendants”)
    Root, Mullins-Orcutt, Dunson, Nunez,

                                                      9
Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 10 of 11




    Cichuniec, and Cooper in their official
    capacities (“Aurora Defendants”)

    s/ Stephen J. Hensen                             _s/ Jonathan M. Abramson
    Stephen J. Hensen                                Jonathan M. Abramson
    Hensen | DuWaldt                                 Yulia Nikolaevskaya
    1001 Bannock St., Suite 39                       Kissinger & Fellman, P.C.
    Denver, CO 80204                                 3773 Cherry Creek N. Dr., #900
    303-223-0773 p                                   Denver, CO 80209
    Mobile: 303-895-4199 c                           Telephone: 303-320-6100
    steve@hendulaw.com                               Facsimile: 303-327-8601
    Attorney for Defendant Dr. Eric Hill             jonathan@kandf.com
                                                     julie@kandf.com
                                                     Attorneys for Defendants Dittrich, Dunson,
                                                     Green, Leonard, Marrero, Mullins-Orcutt,
                                                     Nunez, Roedema, Root, Rosenblatt, Ward,
                                                     and Woodyard in their individual capacities
                                                     (“APD Defendants”)



   I hereby certify that the foregoing pleading complies with the type-volume limitations set forth in
   Judge Dominico’s Practice Standards III(A)(1).

                                                               /s/ Isabelle S. Evans




                                                   10
Case 1:20-cv-02389-DDD-NRN Document 43 Filed 12/04/20 USDC Colorado Page 11 of 11




                            CERTIFICATE OF SERVICE BY CM/ECF

           I hereby certify that on December 4, 2020, I electronically filed the foregoing
   Defendants’ Motion to Bifurcate Individual and Monell Claims and Motion for Stay of Discovery
   for Monell Claims with the Clerk of the Court using the CM/ECF system which will send
   notification of such filing to the following email address:

   Mari Newman, Esq. [mnewman@kln-law.com]
   Liana G. Orshan, Esq. [lorshan@kln-law.com]
   Michael Fairhurst, Esq. [mfairhurst@kln-law.com]
   Attorneys for Plaintiffs

   Michael T. Lowe, Esq. [mlowe@brunolawyers.com]
   David Goddard, Esq. [dgoddard@brunolawyers.com]
   Attorneys for Defendants Cichuniec and Cooper in their individual capacities

   Stephen J. Hensen [steve@hendulaw.com]
   Attorney for Defendant Hill in his individual capacity

   Jonathan M. Abramson [jonathan@kandf.com]
   Yulia Nikolaevskaya [julie@kandf.com]
   Attorneys for Defendants Dittrich, Dunson, Green, Leonard, Marrero, Mullins-Orcutt, Nunez,
   Roedema, Root, Rosenblatt, Ward, and Woodyard in their individual capacities

                                                       s/ Joanne Flaherty
                                                       Joanne Flaherty




                                                  11
